Title: To James Madison from John Elmslie, Jr., 15 October 1806
From: Elmslie, John, Jr.
To: Madison, James



Sir
Cape of Good Hope 15th. Octr. 1806

I beg leave to mention for the information of the President, a confidential communication that was made to me a few days ago by a friend of mine in this place, respecting a Mr. Hogan who resided at the Cape of G. Hope some years past and whom I understand is gone to settle in Philadelphia.  The matter of communication, was part of a Letter from Mr. Hogan to a correspondent of his here, in which after much boasting of his own growing consequence in America, of the influence which he and his friends were likely to have with the great Officers of Government in Commercial regulations, and of his having repeatedly dined with all of them except the President whom he makes mention of in the most impudent & indecent terms.  Having learnt that it is Mr. Hogans intention to become a Citizen of the United States, not from any love to America or the Constitution but in order to procure an Official appointment under the same, I think it my bounden duty as an Officer of Government to acquaint you in order to guard against his intrigues, That Mr. H. is to my knowledge, (however he may  away with his illgot wealth) a person unworthy of any confidential Trust.  I have the Honor to be Sir Your most Obedient & faithful Servant

John Elmslie Jr

